Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wanda Elaine Smith-Jeter appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing her civil suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith-Jeter v. City of Columbia, No. 3:10-cv-01188-JFA, 2012 WL 762075 (D.S.C. Mar. 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.